—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered June 30, 1994, convicting her of man*606slaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court improperly marshaled the evidence in its charge to the jury. Since the defendant failed to object to the charge now claimed to have been improper, her claim is unpreserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]).
The defendant also asserts that the court erred in admitting her arrest photographs into evidence. As the appearance of the defendant at trial was dramatically different from that at the time of the crime and as the photographs corroborated trial testimony, the court properly admitted the photographs into evidence (see, People v Pobliner, 32 NY2d 356, rearg denied 33 NY2d 657, cert denied 416 US 905; People v Lakram, 207 AD2d 360, Iv denied 84 NY2d 1034, cert denied — US —, 116 S Ct 235). Rosenblatt, J. P., Miller, Ritter and Friedmann, JJ., concur.